DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   BARTOLO PASCUAL-NOLASCO,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-535

                          [November 29, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin  County;   Lawrence   Mirman,    Judge;    L.T.  Case    No.
16001451CFAXMX.

  Carey Haughwout, Public Defender, and Stacey Kime, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Rachael
Kaiman, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.